                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY



 SHAUN GOURDINE,
                                                    No. 19—cv—17 158 (KM/JBC)
                            Plaintiff,
                                                              OPINION
                    V.


  SYNCHRONY BANK/FRAUD UNIT,

                            Defendant.



KEVIN MCNULTY, U.S.D.J.:
   I.      Introduction
        Plaintiff Shaun Gourdine brings this lawsuit against Synchrony Bank
alleging unauthorized disclosure of credit information concerning an account in
collections. Now before the court is the motion (DE 3) of defendant Synchrony
Bank to dismiss the complaint for failure to state a claim upon which relief
may be granted, pursuant to Fed. R. Civ. P. 12(b)(6). The plaintiff has not filed
a response to the motion.
        The complaint (DE 1-1) was filed in small claims court in Union County,
New Jersey, and removed to this Court by the defendant. The operative
allegations of the complaint, quoted in their entirety, are as follows:
        DEFENDANT CAUSED PLAINTIFF THE SAME PERSONAL INJURY
        AS IN SELLERS v. BUREAU of PRISONS 959 F 2d 307 (D.C. Cir
        1992) BY MAINTAINING AND PROVIDING THE PUBLIC WITH
        INCORRECT INFORMATION ABOUT PLAINTIFF CREDIT FILE AND
        REFUSE TO UPDATE AND CORRECT IT (please review procedural
        history) THANK YOU



        PROCEDURAL HISTORY
        SHAUN GOURDINE vs. SYNCB/TOYS R US
      JUNE 19, 2019 DEFENDANT PROVIDED THE PUBLIC AND
      CREDIT BUREAU’S WITH NEGATIVE INFORMATION STATING
      PLAINTIFF HAD AN OPEN COLLECTION ACCOUNT#
      6045861001891760 TOTALING THE AMOUNT OF $675.00 WITH
      THEM. DEFENDANT FAIL TO PROVIDE THE EXECUTED
      CONTRACT SIGNED BY PLAINTIFF. PLAINTIFF CONTACTED
      DEFENDANT ON NUMEROUS OCASSIONS AND DEFENDANT
      FAIL TO STOP REPORTING THIS NEGATIVE INFORMATION OR
      STOP BILLING PLAINTIFF FOR THIS COLLECTION ACCOUNT.

      RELIEF SOUGHT
      1. ORDER DEFENDANtFO ISSUE A LE17ER STATING THEIR
      NEGATIVE SUBMISSIONS ABOUT PLAINTIFF FAILING TO

      PAY THEM $675.00 ACCOUNT If 6045861001891760 WAS AN
      ERROR AND MUST BE REMOVED FROM PLAINTIFF CREDIT
      REPORT.

      2. ORDER DEFENDANT TO PAY PLAINTIFF $3,000.00 FOR
      INJURIES THEY CAUSED PLAINTIFF TO SUFFER, PLAINTIFF WAS
      HARRASSED AND EMBARRASSED BY DEFENDANT.

      3. ORDER DEFENDANT TO REIMBURSE DEFENDANT OF ALL
      FILING FEES AND COURT COST.

(DE 1-1)
      Federal Rule of Civil Procedure 12(b)(6) provides for the dismissal of a
complaint, in whole or in part, if it fails to state a claim upon which relief can be
granted. The defendant, as the moving party, bears the burden of showing that
no claim has been stated. Animal Science Products, Inc. a China Minmetals Corp.,
654 F.3d 462, 469 n. 9 (3d Cir. 2011). For the purposes of a motion to dismiss,
the facts alleged in the complaint are accepted as true and all reasonable
inferences are drawn in favor of the plaintiff. New Jersey Carpenters & the
Trustees Thereof a Tishman Constr. Corp. of New Jersey, 760 F.3d 297, 302 (3d
Cir. 2014).
      Federal Rule of Civil Procedure 8(a) does not require that a complaint
contain detailed factual allegations. Nevertheless, “a plaintiffs obligation to
provide the ‘grounds’ of his ‘entitlement to relief requires more than labels and
conclusions, and a formulaic recitation of the elements of a cause of action will
not do.” Bell ML Corp. v. Twombly, 550 U.s. 544, 555 (2007). Thus, the
complaint’s factual allegations must be sufficient to raise a plaintiffs right to
relief above a speculative level, so that a claim is “plausible on its face.” Id. at
570; see also West Run Student Hous. Assocs., LLC      zi.   Huntington Nat’l Bank, 712
F.3d 165, 169 (3d Cir. 2013). That facial-plausibility standard is met “when the
plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.” Ashcroft cc
Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556). While “[t]he
plausibility standard is not akin to a ‘probability requirement’        .   .   .   it asks for
more than a sheer possibility.” Iqbal, 556 U.S. at 678.
        Where a plaintiff, is proceeding pro se, the complaint is generally “to be
liberally construed,” and, “however inartfully pleaded, must be held to less
stringent standards than formal pleadings drafted by lawyers.” Erickson                      ii.


Pardus, 551 U.S. 89, 93—94 (2007). Nevertheless, “pro se litigants still must
allege sufficient facts in their complaints to support a claim.” Math v. Crown Bay
Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013); see also Thakar u. Tan, 372 F.
App’x 325, 328 (3d Cir. 2010).
        Not surprisingly, the plaintiff—who filed his complaint in small claims
court—did not anticipate that he would be called upon to comply with federal
pleading standards. Consequently, although I am dismissing the complaint, I
will do so without prejudice to the submission, within 30 days, of an amended
complaint that clearly states a federal cause of action.
   U.      Discussion
        The complaint implies, but does not state, that it is brought under the
Privacy Act of 1974, 5 U.S.C.    §   552a. Mr. Gourdine states that, by maintaining
or disseminating incorrect credit information, Synchrony Bank “CAUSED
PLAINTIFF THE SAME PERSONAL INJURY AS IN SELLERS v. BUREAU of
PRISONS 959 F 2d 307 (D.C. Cir 1992).” That case, Sellers v. Bureau of Prisons,
959 F.2d 307 (D.C. Cir. 1992), was a claim under the Privacy Act, brought by a
federal prisoner against the U.S. Bureau of Prisons and the Parole Commission.
      The Privacy Act, however, applies only to claims against the federal
government and its agencies. SeeS U.S.C.      § 552a, 55 1(1). Thus the U.S. Court
of Appeals for the Third Circuit, affirming my dismissal of a Privacy Act claim
against a private company, held as follows:
      El’s amended complaint primarily relies on statutes which regulate
      government actors. First, the Privacy Act of 1974 and its
      implementing regulations at 49 C.F.R. § 802.7(d) and (e) relate to
      how federal agencies collect, use, and disseminate private
      information about individuals. See 5 U.S.C. § 552a.

El v. Marino, 722 F. App’x 262, 265 (3d Cir.), cert. denied sub norn. Lejon-Twin
El v. Marirto, 138 S. Ct. 2609 (2018). See also Schwier u. Cox, 340 F.3d 1284,
1287 (11th Cir. 2003).
      Like the plaintiff in El v. Marino, Mr. Gourdine asserts a Privacy Act claim
against a private company. The Privacy Act, however, applies only to federal
agencies. Any Privacy Act claim, then, is dismissed as a matter of law.
      Mr. Gourdine alleges that there is incorrect information on his credit
report, for which he blames Synchrony Bank. Such a claim superficially
resembles one that might be brought under the Fair Credit Reporting Act,
(“FCRA”), 15 U.S.C.   § 168 ls-2(b). The complaint does not allege, however, that
Synchrony Bank is a Credit Reporting Agency (and the Bank’s motion plausibly
suggests that it is not), which would be the proper defendant for such an action.
See 15 U.S.C.   § l681s-2(b); Huedas v. Galaxy Asset Mgmt., 641 F.3d 28, 34 (3d
Cir. 2011).


                                  CONCLUSION
      The defendant’s motion to dismiss the Complaint is therefore GRANTED
without prejudice to the submission, within 30 days, of an amended complaint
that remedies the deficiencies identified above and states a federal cause of
action. Alternatively, the plaintiff may refile his complaint in State court citing
any State-law cause of action he may have.
Dated: October 28, 2Ol


                                              HO     KEVIN MC ULTY, U.S.D.J.
